DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Hendry et al., (US 2021/0195235) which teaches a method of decoding a bitstream including picture list structures containing reference pictures by parsing a flag that specifies a sign value of an absolute value of a delta picture order count associated with a short-term reference picture entry from reference pictures; parsing the absolute value of the delta picture order count associated with the short-term reference picture entry; generating a reference picture list based on the sign value of the absolute value of the delta picture order count and the absolute value of the delta picture order count; and performing inter-prediction based on the reference picture list to generate a reconstructed block; and Wang et al., (US 2013/0142257) which coding picture order count values identifying long-term reference pictures. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 8 (and the similar encoding method limitations of claim 11 and device limitations of claim 12) including a method of decoding information for a reference picture list structure, the method including: decoding a delta picture order count syntax element in the reference picture list structure, wherein the delta picture order count syntax element specifies a value of a delta picture order count; and decoding a short-term reference picture entry sign flag by using the delta picture order count, wherein: the short-term reference picture entry sign flag specifies whether an i-th entry in the reference picture list structure has a value greater than or equal to zero, and the delta picture order count is set to a value of the delta picture order count syntax element according to a condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARNIE A MATT/Primary Examiner, Art Unit 2485